Citation Nr: 0205278	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ankle sprain.  

2.  Entitlement to an initial compensable evaluation for 
cervical strain from June 22, 1994 to November 24, 1997, and 
in excess of 10 percent on and after November 25, 1997. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 18, 1985 to June 
22, 1994.

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  

In pertinent part, the RO granted service connection for left 
ankle sprain and cervical strain, and assigned noncompensable 
evaluations for both, effective June 22, 1994, the day 
following separation from service.  

The veteran provided testimony before a Hearing Officer at 
the RO in Waco Texas in May 1995, a transcript of which is of 
record.

In April 1999, the RO increased the veteran's cervical strain 
to 10 percent disabling effective November 25, 1997.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

On his substantive appeal to the Board the veteran requested 
rehabilitation equipment in his home to prevent further 
degeneration of injuries incurred during service.  It does 
not appear that the RO has responded to the veteran's 
request.  The Board is referring this matter to the RO for 
any action deemed appropriate.




FINDINGS OF FACT

1.  There is moderate, but not marked, limitation of motion 
of the left ankle with no additional functional loss due to 
pain or other pathology.  

2.  From June 22, 1994 to November 24, 1997, cervical strain 
was manifested by subjective complaints of stiffness and no 
objective evidence of slight limitation of motion, or 
additional functional loss due to pain or other pathology.  

3.  On and after November 25, 1997, cervical strain has been 
productive of severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for left ankle strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2001).

2.  The criteria for an initial compensable evaluation for 
cervical strain from June 22, 1994 to November 24, 1997 have 
not been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2001)

3.  The criteria for an increased evaluation of 30 percent 
for cervical strain on and after November 25, 1997, have been 
met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran received ongoing treatment of a sprained left ankle 
from February 1985 to April 1994.  He also received ongoing 
treatment for a cervical strain from March 1985 to June 1991.   

The veteran filed a claim of entitlement to service 
connection for left ankle sprain and cervical strain in June 
1994.

In May 1995 during his personal hearing before a Hearing 
Officer at the RO the veteran testified that his left ankle 
was very weak.  The ankle was not constantly painful.  He 
wore an ace bandage and orthopedic brace due to instability.  
Range of motion was good but he continued to experience 
muscle spasm.  

VA conducted a special orthopedic examination of the veteran 
in September 1995.  He reported that he was recently 
unemployed and complained of weakness.  On examination the 
ankles were symmetric and there was no discoloration.  There 
was no evidence of swelling or deformity.  Plantar flexion 
was to 40 degrees and dorsiflexion was to 25 degrees.  The 
diagnosis was history of recurrent left ankle sprain.  X-rays 
were normal.  

Additional special orthopedic examination of the veteran was 
conducted by VA in September 1995.  He complained of 
occasional morning stiffness.  The neck was normal in 
appearance.  Forward flexion was to 45 degrees.  Backward 
flexion was to 50 degrees.  Lateral flexion was to 60 
degrees, bilaterally.  Rotation was to 90 degrees on the left 
and to 80 degrees on the right.  There was no evidence of 
objective pain on motion.  Reflexes were symmetric.  There 
was no evidence of neurological involvement.  The diagnosis 
was whiplash injury with recurrent neck pain.  X-rays of the 
cervical spine were negative.  

VA conducted a special orthopedic examination of the veteran 
in November 1997.  He reported that he experienced stiffness.  
He felt weak, particularly on going up or downstairs.  He 
reported periods of flare-ups of joint disease when he was 
overactive.  The severity was moderate.  Frequency was about 
every few days when he had to be vigorously active; it might 
last a day.  An alleviating factor was rest.  He did not use 
crutches, wear a brace, or use corrective shoes.  His 
difficulty somewhat limited his usual activity when he had 
flare-ups.  

On examination his gait was slightly limping.  Left ankle 
dorsiflexion was to 15 degrees and plantar flexion was to 30 
degrees.  Medial and lateral deviations were normal.  There 
was no varus or valgus angulation or os calcis in relation to 
the long axis of the tibia and fibula.  The diagnosis was 
recurrent mild sprains of the left ankle.  X-rays of the left 
ankle were normal.  

VA conducted additional special orthopedic examination of the 
veteran in November 1997.  He complained of occasional 
intermittent pain and stiffness.  Treatment had been limited 
to oral analgesics and working at his own pace.  There were 
incidents of mild flare-ups, indefinite in frequency and 
lasting up to two to three days in duration.  The 
precipitating factors were generally just increased activity 
in the cervical spine.  As to alleviating factors, the 
factors described above were not completely involved in 
additional irrigation or loss of function during the flare-
ups.  Braces were not necessary and no surgery was required.  
There was normal neck function with mild occasional stiffness 
on an intermittent basis.  

On examination his carriage was normal and his posture was 
erect.  Cervical spine forward flexion was to 20 degrees.  
Posterior extension was to 20 degrees.  Lateral rotation was 
to 20 degrees to either side.  Lateral flexion was to 15 
degrees to either side.  There was no significant pain on 
motion.  The examiner noted it was not possible to say to 
what extent the spinal function was additionally limited by 
pain or weakness.  The objective evidence of painful motion, 
spasm, and weakness was evidenced by some minor grimacing 
during the motions.  There were no postural abnormalities or 
neurological abnormalities.  

The diagnosis was muscle strain to the cervical spine without 
bony injury, chronic recurrent.  X-rays of the cervical spine 
showed minimal degenerative bone spurring.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 
4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).




The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. 

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement. 38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the Rating Schedule is to 
recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 




The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (2001).

Favorable ankylosis of the cervical spine may be assigned a 
30 percent evaluation; 40 percent may be assigned when 
unfavorable.  38 C.F.R. § 4.71a;  Diagnostic Code 5287 
(2001).

A 10 percent evaluation may be assigned for moderate limited 
motion of the ankle.  A 20 percent evaluation may be assigned 
for marked limited motion of the ankle.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271 (2001).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 10 percent.  38 C.F.R. § 
4.71a; Diagnostic Code 5270 (2001).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent may be assigned in poor weight-
bearing position.  38 C.F.R. § 4.71a; Diagnostic Code 5272 
(2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Full range of motion of the ankle is present when there is 20 
degrees of dorsal flexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  He has been provided with the laws and regulations 
pertaining to increased evaluations for his left ankle and 
cervical spine disabilities in rating decisions issued during 
the pendency of the appeal, statement and supplemental 
statements of the case and associated correspondence.  He was 
also provided with a rationale explaining why the evidence of 
record was insufficient to allow for grants of higher 
evaluations for the disabilities at issue.  

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including service medical 
records and post service VA examinations.  The veteran did 
not report any records of treatment other than those records 
which have already been obtained and associated with the 
claims file.  There is no argument that crucial evidence 
exists that was not obtained or accounted for.

The veteran has been afforded the opportunity to present oral 
testimony before a hearing officer at the RO, and a 
transcript of his testimony has been made a permanent part of 
the record.

Because multiple examinations have already been conducted and 
have provided detailed medical information referable to the 
nature and extent of severity of the disabilities at issue, 
the Board concludes that such examinations are sufficient for 
the purpose of the current appellate review with no need for 
additional examinations.  Furthermore, the veteran has made 
no contentions, and the evidentiary record does not indicate 
that the severity of his left ankle and cervical spine 
disabilities have change din such a manner as to require the 
scheduling of additional VA orthopedic examinations.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denial of these 
opportunities.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO of his 
claims under the new law would only serve to further delay 
resolution of the veteran's claims.  See Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns now to an evaluation of the veteran's claims 
on the merits.


Initial compensable evaluation for left ankle sprain

The RO has rated the appellant's ankle disability under 
Diagnostic Code 5271 and assigned the disability a 
noncompensable evaluation.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial compensable evaluation of 10 percent for left ankle 
sprain.  

As noted earlier, normal range of motion of an ankle requires 
45 degrees of plantar flexion and 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II (2001).

In September 1995 left ankle plantar flexion was to 40 
degrees and dorsiflexion was to 25 degrees.  In November 1997 
left ankle plantar flexion was to 30 degrees and dorsiflexion 
was to 15 degrees.  The Board is of the opinion that the 
foregoing ranges of motion more nearly approximate a 10 
percent evaluation in that it demonstrates not more than 
moderate limitation of motion of the left ankle.  There is no 
evidence of marked limitation of left ankle motion which 
would warrant the maximum schedular evaluation of 20 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5271 (2001).

There is no competent evidence that the veteran's left ankle 
is ankylosed, and thus consideration of the veteran's 
service-connected disability under Diagnostic Code 5270 is 
not appropriate, even by analogy.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).  Additionally, there has been no 
competent evidence of either malunion of the os calcis or 
astragalus or ankylosis of the subastragalar or tarsal joint 
to warrant the application of Diagnostic Codes 5272 and 5273.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5272, 5273 (2001).  
Thus, there is no basis for evaluating the veteran's 
disability under those diagnostic codes. 

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  The 
veteran has complained of pain and weakness.  However, the 
analysis in DeLuca does not assist the veteran in attaining a 
higher evaluation, as the evidence fails to demonstrate any 
additional functional impairment.  Essentially, the Board 
finds that consideration of factors such as pain and 
functional impairment, discussed within the provisions of 38 
C.F.R. §§ 4.40 or 4.45, support the assignment of not more 
than a 10 percent disability rating for left ankle sprain.

According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for entitlement to service connection for left ankle 
disability, "staged," ratings for separate periods of time, 
based on the facts found, must be considered.  See Fenderson, 
supra.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings for the left ankle disability.


Initial compensable evaluation for 
cervical strain from June 22, 1994 to 
November24, 1997

The RO has evaluated cervical strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 and assigned a noncompensable evaluation 
effective from June 22, 1994 through November 24, 1997.  
Under Diagnostic Code 5290, in order to warrant a compensable 
evaluation of 10 percent the evidence must establish that the 
veteran has slight limitation of motion of the cervical 
spine.  Such is not shown for rating period at issue.

The medical evidence shows that on VA examination in 
September 1995, cervical spine forward flexion was to 45 
degrees, backward extension to 50 degrees, lateral flexion to 
60 degrees, bilaterally, rotation to the left to 90 degrees 
and rotation to the right to 80 degrees.  The described 
symptomatology is not indicative of slight limitation of 
motion of the cervical spine.  Therefore, an initial 
compensable evaluation of 10 percent is not warranted from 
June 22, 1994 to November 24, 1997.  .

Additionally, the Board finds that the veteran is not 
entitled to a compensable evaluation under the criteria of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra for functional 
loss due to pain or other pathology.  

In this regard, there was no objective evidence of pain on 
motion or additional functional loss due to other pathology, 
and radiographic studies of the spine were normal.  

Accordingly, the Board finds no basis for an initial 
compensable evaluation for cervical strain for the period 
from June 22, 1994, date of the grant of service connection, 
through November 24, 1997. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for cervical strain from June 
22, 1994 to November 24, 1997.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Evaluation in excess of 10 percent for 
cervical strain on and after November 25, 
1997

The Board notes that effective November 25, 1997, the RO has 
rated the appellant's cervical strain as 10 percent disabling 
under Diagnostic Code 5290 on the basis of VA examination 
report.  The 10 percent evaluation contemplates slight 
limitation of motion of the cervical spine.  In order to 
warrant the next higher evaluation of 20 percent, the 
evidence must show moderate limitation of motion of the 
cervical spine. Id.

The medical examination shows that on examination in November 
1997 cervical spine forward flexion was to 20 degrees, 
posterior extension to 20 degrees, lateral rotation to 20 
degrees bilaterally, and lateral flexion to 15 degrees 
bilaterally.  The Board is of the opinion that the above 
limitations of motion of the cervical spine more closely 
approximate severe limitation supporting a grant of the 
maximum schedular evaluation of 30 effective November 25, 
1997.

Consideration of functional loss due to pain is not for 
application since the current rating is the maximum 
disability rating assignable under diagnostic code 5290.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Diagnostic Code 5290; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether a 40 percent evaluation is 
warranted under Diagnostic Code 5287 for ankylosis of the 
cervical spine.  The Board finds that in the absence of 
unfavorable ankylosis of the cervical spine, the maximum 
schedular evaluation of 40 percent is not warranted.

In reaching the above determinations, the Board has assigned 
an increased or "staged" rating for the cervical strain, 
and sees no basis for further application of Fenderson, 
supra.


Additional Considerations

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1), and determined 
that increased evaluations for his left ankle sprain and 
cervical strain were not warranted on that basis.




In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left ankle disability and cervical 
spine disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for left ankle sprain is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for cervical 
strain from June 22, 1994 to November 24, 1997, is denied.  

Entitlement to an increased evaluation of 30 percent for 
cervical strain on and after November 25, 1997 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

